Title: From Alexander Hamilton to Nicholas Cruger, 4 November 1771
From: Hamilton, Alexander
To: Cruger, Nicholas


⟨Mr.⟩ Nicholas Cruger⟨Capts.⟩ Cunningham⟨and⟩ Lowndes
St Croix Nov. 4. 1771
Dear Sir
I wrote you a few days ago by Capt Codwise to which refer you & should send you Copys by this opportunity but I am so unwell that it is with difficulty I make out to write these few lines. Every thing remains as then advisd. I have sold about 30 bbls flour more & Collectd a little more money from different people.
The Major lies so ill that no one expects he’ll live till night.
I receiv’d a Letter from Mr. Thomas Ashburner mentioning that Mr. Thomas Thomas was gone to New York but that he had receivd the money from Mr. A. Heyliger before his departure. Accordingly I have orderd it down in joes which is the only thing that would answer just now. Not a word from Curraica yet, nor no appearance of your New Sloop.
I remain with the most permanent Esteem D. Sir
Your very H Serv
